UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 1/31/15 (Unaudited) COMMON STOCKS (93.3%) (a) Shares Value Aerospace and defense (6.4%) Airbus Group NV (France) 410,505 $21,859,525 Embraer SA ADR (Brazil) (S) 227,300 8,014,598 General Dynamics Corp. 278,200 37,059,022 Honeywell International, Inc. 640,200 62,585,952 L-3 Communications Holdings, Inc. 391,600 48,213,792 Northrop Grumman Corp. 464,100 72,840,495 Raytheon Co. 350,442 35,061,722 Rockwell Collins, Inc. 128,500 11,002,170 United Technologies Corp. 386,700 44,385,426 Airlines (1.2%) American Airlines Group, Inc. 470,300 23,082,324 Delta Air Lines, Inc. 447,900 21,190,149 Japan Airlines Co., Ltd. (Japan) (UR) 579,000 19,437,394 Auto components (0.4%) Dana Holding Corp. (S) 372,600 7,776,162 Johnson Controls, Inc. 265,200 12,323,844 Automobiles (0.6%) Ford Motor Co. 710,200 10,447,042 General Motors Co. 640,000 20,876,800 Banks (9.4%) Bank of America Corp. 4,832,494 73,212,284 Citigroup, Inc. 2,430,580 114,115,731 Fifth Third Bancorp 604,400 10,456,120 JPMorgan Chase & Co. 2,305,546 125,375,591 KeyCorp 1,677,500 21,790,725 Regions Financial Corp. 3,018,700 26,262,690 SVB Financial Group (NON) 80,465 9,084,499 Wells Fargo & Co. 2,435,679 126,460,454 Beverages (0.9%) Coca-Cola Enterprises, Inc. 387,400 16,309,540 Dr. Pepper Snapple Group, Inc. 81,600 6,305,232 PepsiCo, Inc. 289,600 27,158,688 Biotechnology (0.2%) Gilead Sciences, Inc. (NON) 97,000 10,168,510 Capital markets (3.7%) Carlyle Group LP (The) 382,804 10,067,745 Charles Schwab Corp. (The) 1,246,800 32,391,864 E*Trade Financial Corp. (NON) 372,500 8,586,125 Goldman Sachs Group, Inc. (The) 132,893 22,912,082 KKR & Co. LP 1,128,577 27,097,134 Morgan Stanley 1,376,600 46,542,846 State Street Corp. 551,800 39,459,218 WisdomTree Investments, Inc. (S) 708,300 12,338,586 Chemicals (3.0%) Axiall Corp. (S) 318,700 14,102,475 CF Industries Holdings, Inc. 60,700 18,536,566 Dow Chemical Co. (The) 1,007,700 45,507,732 Huntsman Corp. 986,900 21,672,324 Linde AG (Germany) 69,691 13,378,759 LyondellBasell Industries NV Class A 177,200 14,014,748 Monsanto Co. 232,100 27,383,158 Symrise AG (Germany) 123,566 8,111,560 Commercial services and supplies (0.9%) ADT Corp. (The) (S) 303,821 10,451,442 Tyco International PLC 914,142 37,306,135 Communications equipment (0.7%) Cisco Systems, Inc. 1,432,957 37,779,911 Consumer finance (0.6%) Capital One Financial Corp. 403,938 29,572,301 Containers and packaging (0.8%) MeadWestvaco Corp. 245,900 12,363,852 Packaging Corp. of America 375,000 28,443,750 Diversified consumer services (0.2%) ITT Educational Services, Inc. (NON) (S) 616,249 4,480,130 Weight Watchers International, Inc. (NON) (S) 334,300 5,536,008 Diversified financial services (0.4%) CBOE Holdings, Inc. 166,200 10,714,914 CME Group, Inc. 157,900 13,468,870 Diversified telecommunication services (1.2%) AT&T, Inc. 547,200 18,013,824 Verizon Communications, Inc. 975,614 44,595,316 Electric utilities (1.8%) American Electric Power Co., Inc. 225,400 14,157,374 Edison International 320,600 21,848,890 Exelon Corp. 1,216,400 43,839,056 NextEra Energy, Inc. 163,500 17,860,740 Electrical equipment (0.4%) Eaton Corp PLC 371,700 23,450,553 Electronic equipment, instruments, and components (0.3%) Corning, Inc. 747,100 17,758,567 Energy equipment and services (1.5%) Aker Solutions ASA 144A (Norway) (NON) 524,355 2,554,642 Baker Hughes, Inc. 464,400 26,930,556 Ezion Holdings, Ltd. (Singapore) (S) 6,999,920 6,620,704 Halliburton Co. 265,400 10,613,346 Oil States International, Inc. (NON) 148,200 6,086,574 Schlumberger, Ltd. 246,939 20,345,304 Transocean, Ltd. (Switzerland) (S) 383,200 6,246,160 Food and staples retail (2.3%) CVS Health Corp. 986,800 96,864,288 Wal-Mart Stores, Inc. 310,200 26,360,796 Food products (1.8%) Hershey Co. (The) 265,000 27,085,650 Kellogg Co. 120,700 7,915,506 Kraft Foods Group, Inc. 287,900 18,811,386 Mead Johnson Nutrition Co. 166,600 16,408,434 Mondelez International, Inc. Class A 757,000 26,676,680 Health-care equipment and supplies (3.2%) Abbott Laboratories 410,600 18,378,456 Baxter International, Inc. 578,000 40,639,180 Boston Scientific Corp. (NON) 862,800 12,778,068 Medtronic PLC 865,231 61,777,493 St. Jude Medical, Inc. 137,000 9,024,190 Zimmer Holdings, Inc. 261,100 29,269,310 Health-care providers and services (1.3%) Catamaran Corp. (NON) 196,000 9,782,360 CIGNA Corp. 196,000 20,938,680 HCA Holdings, Inc. (NON) 255,500 18,089,400 UnitedHealth Group, Inc. 174,800 18,572,500 Hotels, restaurants, and leisure (1.0%) Hilton Worldwide Holdings, Inc. (NON) 1,024,100 26,595,877 Intrawest Resorts Holdings, Inc. (NON) 334,787 3,381,349 Penn National Gaming, Inc. (NON) (S) 903,936 13,531,922 Vail Resorts, Inc. 121,800 10,689,168 Household durables (0.7%) PulteGroup, Inc. 928,900 19,126,051 Whirlpool Corp. 81,800 16,284,744 Household products (0.3%) Energizer Holdings, Inc. 127,700 16,346,877 Independent power and renewable electricity producers (1.8%) Calpine Corp. (NON) 2,121,817 44,303,539 NRG Energy, Inc. 2,173,100 53,588,646 Industrial conglomerates (2.1%) General Electric Co. 3,075,720 73,478,951 Siemens AG (Germany) (S) 401,334 42,153,614 Insurance (4.8%) ACE, Ltd. 129,100 13,937,636 Allstate Corp. (The) 199,200 13,902,168 American International Group, Inc. 1,309,325 63,986,713 Assured Guaranty, Ltd. 866,780 21,166,768 Chubb Corp. (The) 86,875 8,505,063 Everest Re Group, Ltd. 55,720 9,549,294 Genworth Financial, Inc. Class A (NON) 1,684,400 11,757,112 Hartford Financial Services Group, Inc. (The) 1,251,500 48,683,350 MetLife, Inc. 625,587 29,089,796 Prudential Financial, Inc. 159,300 12,087,684 Prudential PLC (United Kingdom) 979,986 23,837,787 Internet and catalog retail (0.1%) FabFurnish GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) (F) (RES) (NON) 39 33 Global Fashion Holding SA (acquired 8/2/13, cost $2,567,154) (Private) (Brazil) (F) (RES) (NON) 60,600 1,422,553 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) (F) (RES) (NON) 39 33 New Middle East Other Assets GmbH (acquired 8/2/13, cost $21) (Private) (Brazil) (F) (RES) (NON) 16 14 Zalando SE (acquired 9/30/13, cost $5,246,454) (Private) (Germany) (F) (RES) (NON) 218,790 5,340,225 Internet software and services (1.0%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 107,000 9,531,560 AOL, Inc. (NON) 171,900 7,434,675 Google, Inc. Class C (NON) 68,991 36,877,069 IT Services (0.5%) Computer Sciences Corp. 278,700 16,911,516 Fidelity National Information Services, Inc. 149,700 9,345,771 Media (3.1%) CBS Corp. Class B (non-voting shares) 356,300 19,528,803 Comcast Corp. Class A 806,700 42,872,072 DISH Network Corp. Class A (NON) 375,000 26,381,250 Liberty Global PLC Ser. C (United Kingdom) 873,400 39,818,306 Time Warner, Inc. 360,500 28,093,765 WPP PLC (United Kingdom) 390,545 8,609,755 Metals and mining (0.8%) Barrick Gold Corp. (Canada) 674,000 8,613,720 BHP Billiton, Ltd. (Australia) 422,207 9,762,509 Freeport-McMoRan, Inc. (Indonesia) 846,938 14,237,028 Goldcorp, Inc. (Toronto Exchange) (Canada) (S) 167,800 4,032,234 Newmont Mining Corp. 222,000 5,583,300 Multi-utilities (0.8%) Ameren Corp. 298,900 13,534,192 CMS Energy Corp. 269,700 10,175,781 PG&E Corp. 328,000 19,289,680 Multiline retail (0.3%) Macy's, Inc. (S) 244,600 15,625,048 Oil, gas, and consumable fuels (10.2%) Anadarko Petroleum Corp. 399,800 32,683,650 Cabot Oil & Gas Corp. 875,900 23,211,350 California Resources Corp. (NON) (S) 237,825 1,217,664 Cheniere Energy, Inc. (NON) 150,400 10,735,552 Chevron Corp. 457,900 46,948,487 CONSOL Energy, Inc. 585,200 16,941,540 EnCana Corp. (Canada) 812,152 9,932,196 Energen Corp. 147,400 9,348,108 EOG Resources, Inc. 131,600 11,716,348 EP Energy Corp. Class A (NON) (S) 1,260,110 13,042,139 Exxon Mobil Corp. 1,029,392 89,989,449 Gaztransport Et Technigaz SA (France) 136,463 7,719,567 Gulfport Energy Corp. (NON) 475,700 18,309,693 Marathon Oil Corp. 1,173,600 31,217,760 MPLX LP 189,100 15,041,014 Noble Energy, Inc. 131,900 6,296,906 Nordic American Tankers, Ltd. (Norway) (S) 866,400 8,767,968 Occidental Petroleum Corp. 224,814 17,985,120 Peabody Energy Corp. (S) 1,063,500 6,625,605 QEP Resources, Inc. 1,315,900 26,607,498 Royal Dutch Shell PLC ADR (United Kingdom) 1,128,228 69,329,611 Scorpio Tankers, Inc. (S) 1,689,800 13,298,726 Southwestern Energy Co. (NON) (S) 454,300 11,262,097 Suncor Energy, Inc. (Canada) 605,382 18,056,172 Total SA ADR (France) (S) 336,500 17,333,115 Whiting Petroleum Corp. (NON) 468,724 14,071,094 Paper and forest products (0.3%) Louisiana-Pacific Corp. (NON) (S) 976,800 15,990,216 Personal products (0.7%) Avon Products, Inc. (S) 1,404,300 10,869,282 Coty, Inc. Class A (NON) (S) 1,440,545 27,399,166 Pharmaceuticals (10.6%) AbbVie, Inc. 449,100 27,103,185 Actavis PLC (NON) 184,400 49,149,976 AstraZeneca PLC ADR (United Kingdom) (S) 834,200 59,261,568 Bristol-Myers Squibb Co. 745,700 44,943,339 Eli Lilly & Co. 668,500 48,132,000 Johnson & Johnson 759,700 76,076,358 Merck & Co., Inc. 1,553,091 93,620,325 Pfizer, Inc. 2,887,734 90,241,688 Sanofi ADR (France) 505,800 23,312,322 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 417,100 23,716,306 Zoetis, Inc. 809,838 34,604,378 Real estate investment trusts (REITs) (0.9%) Altisource Residential Corp. 489,934 8,823,711 American Tower Corp. 209,000 20,262,550 Equity Lifestyle Properties, Inc. 318,000 17,404,140 Semiconductors and semiconductor equipment (2.2%) Applied Materials, Inc. 502,200 11,470,248 Fairchild Semiconductor International, Inc. (NON) (S) 551,400 8,463,990 Intel Corp. 1,401,800 46,315,472 Lam Research Corp. 353,850 27,048,294 Micron Technology, Inc. (NON) 928,600 27,175,479 Software (1.9%) Microsoft Corp. 1,009,800 40,795,920 Oracle Corp. 1,268,800 53,150,032 TiVo, Inc. (NON) 1,028,300 10,756,018 Specialty retail (1.6%) Bed Bath & Beyond, Inc. (NON) 176,000 13,159,520 Gap, Inc. (The) 526,100 21,670,059 Home Depot, Inc. (The) 158,200 16,519,244 Michaels Cos., Inc. (The) (NON) (S) 521,100 13,444,380 Office Depot, Inc. (NON) 1,677,100 12,745,960 Tile Shop Holdings, Inc. (NON) (S) 1,188,500 9,650,620 Technology hardware, storage, and peripherals (2.7%) Apple, Inc. 504,600 59,118,936 Hewlett-Packard Co. 721,100 26,053,343 NetApp, Inc. 244,500 9,242,100 QLogic Corp. (NON) 962,600 12,860,336 Samsung Electronics Co., Ltd. (South Korea) 15,571 19,246,032 SanDisk Corp. 114,600 8,699,286 Western Digital Corp. 123,800 12,037,074 Textiles, apparel, and luxury goods (0.2%) Michael Kors Holdings, Ltd. (NON) 122,400 8,664,696 Thrifts and mortgage finance (0.6%) Radian Group, Inc. (S) 2,089,055 32,923,507 Tobacco (0.4%) Philip Morris International, Inc. 298,161 23,924,439 Wireless telecommunication services (0.5%) Vodafone Group PLC ADR (United Kingdom) 795,022 27,929,120 Total common stocks (cost $4,323,650,395) INVESTMENT COMPANIES (0.7%) (a) Shares Value Vanguard MSCI Emerging Markets ETF (S) 983,400 $39,276,996 Total investment companies (cost $42,826,646) SHORT-TERM INVESTMENTS (10.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) Shares 225,183,514 $225,183,514 Putnam Short Term Investment Fund 0.10% (AFF) Shares 343,355,767 343,355,767 SSgA Prime Money Market Fund Class N 0.01% (P) Shares 2,200,000 2,200,000 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.12%, February 5, 2015 (SEGSF) $560,000 559,995 Total short-term investments (cost $571,299,276) TOTAL INVESTMENTS Total investments (cost $4,937,776,317) (b) FORWARD CURRENCY CONTRACTS at 1/31/15 (aggregate face value $99,795,343) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 3/18/15 $58,156,927 $60,930,026 $2,773,099 Euro Sell 3/18/15 31,129,767 34,427,169 3,297,402 JPMorgan Chase Bank N.A. Euro Sell 3/18/15 4,604,336 4,438,148 (166,188) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. shares 126,680 $— 5/6/15 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index $2,224,647 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $5,378,339,156. (b) The aggregate identified cost on a tax basis is $4,985,904,825, resulting in gross unrealized appreciation and depreciation of $898,389,272 and $257,679,081, respectively, or net unrealized appreciation of $640,710,191. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $6,762,858, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $5,482,224 $— $5,482,224 $62 $— Putnam Short Term Investment Fund* 324,163,340 154,026,843 134,834,416 71,033 343,355,767 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $225,183,514, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $216,626,984. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 72,600 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $181,879 to cover certain derivative contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,570,311 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $166,188 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $110,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $419,222,820 $8,609,755 $6,762,858 Consumer staples 348,435,964 — — Energy 610,190,802 16,894,913 — Financials 1,071,989,271 23,837,787 — Health care 819,579,592 — — Industrials 508,122,731 83,450,533 — Information technology 488,825,597 19,246,032 — Materials 230,481,103 31,252,828 — Telecommunication services 90,538,260 — — Utilities 238,597,898 — — Total common stocks Investment companies 39,276,996 — — Short-term investments 345,555,767 225,743,509 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,904,313 $— Total return swap contracts — 2,224,647 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$6,070,501	$166,188 Equity contracts	2,224,647	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$102,900,000 OTC total return swap contracts (notional)$7,400,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Credit Suisse International JPMorgan Chase Bank N.A. Total Assets: OTC Total return swap contracts*# $2,224,647 $– $– $2,224,647 Forward currency contracts# – 6,070,501 – 6,070,501 Total Assets $2,224,647 $6,070,501 $– $8,295,148 Liabilities: OTC Total return swap contracts*# – Forward currency contracts# – – 166,188 166,188 Total Liabilities $– $– $166,188 $166,188 Total Financial and Derivative Net Assets $2,224,647 $6,070,501 $(166,188) $8,128,960 Total collateral received (pledged)##† $2,200,000 $5,570,311 $(110,000) Net amount $24,647 $500,190 $(56,188) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 31, 2015
